711 N.W.2d 307 (2006)
474 Mich. 1069
Jean DILLON-BARBER, Plaintiff-Appellant,
v.
REGENTS OF the UNIVERSITY OF MICHIGAN, Susan Sheppard, Individually, and Linda Boyle Creps, individually, Defendants-Appellees.
Docket No. 129396, COA No. 250596.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the June 7, 2005 judgment *308 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.